Citation Nr: 1521810	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the rating for instability of the left knee from 10 to 0 percent, effective June 7, 2011, was proper.

2.  Entitlement to a compensable [and now in excess of the restored 10 percent] rating for instability of the left knee.

3.  Entitlement to a rating in excess of 10 percent for left knee early degenerative changes.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left and right knee disabilities.

6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to June 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration; in February 2015, additional evidence was submitted, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities, pursuant to 38 C.F.R. § 3.324, has been raised by the record (in a January 2012 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to a compensable [and now in excess of the restored 10 percent] rating for instability of the left knee, a rating in excess of 10 percent for left knee early degenerative changes, a rating in excess of 10 percent for degenerative joint disease of the right knee, and a TDIU rating (due to service-connected left and right knee disabilities) are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The reduction in the rating for the Veteran's instability of the left knee from 10 to 0 percent, effective June 7, 2011, resulted in a reduction of compensation payments that were being made, but the notice provisions of the regulation governing compensation rating reductions were not properly applied; in addition, the reduction of the rating from 10 to 0 percent was based on a June 7, 2011 examination that did not show any improvement in the disability or in the Veteran's ability to function under the ordinary conditions of work and life.

2.  In a September 2013 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran's representative (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking: (1) a compensable rating for bilateral hearing loss; (2) service connection for tinnitus; and (3) service connection for a back disability.


CONCLUSIONS OF LAW

1.  The reduction of the rating for instability of the left knee from 10 to 0 percent, effective June 7, 2011, involved a due process violation and was improper, and restoration of the prior 10 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (Code) 5257 (2014).

2.  The criteria for withdrawal of an appeal are met as to the claims of a compensable rating for bilateral hearing loss, service connection for tinnitus, and service connection for a back disability; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  However, the regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply in this matter.  Furthermore, inasmuch as this decision finds that the reduction of the rating for instability of the left knee was improper (and grants a restoration of the prior 10 percent rating), and because the Veteran has expressed an intent to withdraw his appeals with respect to the issues of a compensable rating for bilateral hearing loss, service connection for tinnitus, and service connection for a back disability, the Board finds that any duty to assist omission with regard to those issues is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim of whether the reduction of the rating for instability of the left knee from 10 to 0 percent, effective June 7, 2011, was proper.

Propriety of Reduction of Rating for Instability of the Left Knee

Where a reduction in an evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the AOJ must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

Prior to June 7, 2011, the Veteran's combined rating for his service-connected disabilities was 30 percent.  As a result of the October 2011 rating decision reducing the rating for instability of the left knee from 10 to 0 percent, effective June 7, 2011, the combined rating became 20 percent as of that date, thereby reflecting a reduction of compensation payments that were being made to the Veteran.  However, the notice provisions of the regulation governing compensation rating reductions (i.e., 38 C.F.R. § 3.105(e)) were not properly applied, as a rating proposing the reduction was not prepared, and the AOJ did not notify the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level or inform him that he could request a predetermination hearing, prior to the October 2011 rating decision.  As such, the reduction of the rating for instability of the left knee from 10 to 0 percent, effective June 7, 2011, involved a due process violation.

Furthermore, in determining whether a reduction is factually warranted, general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board finds that the reduction in the rating of the Veteran's instability of the left knee from 10 to 0 percent, effective June 7, 2011, was not factually warranted, as the June 7, 2011 examination on which the reduction was based did not show any improvement in the disability or in the Veteran's ability to function under the ordinary conditions of work and life.  On an August 2010 VA joints examination, it was noted that the Veteran's relevant left knee symptoms included giving way, instability, pain, stiffness, weakness, incoordination, repeated effusions, and crepitus; his functional limitations related to his left knee included being able to stand for only 3 hours and to walk for only 1 mile [the Board notes that the word "mile" was omitted from the text of the examination report]; he used a cane on an intermittent but frequent basis; and his left knee disability (to include instability) resulted in significant effects on his usual occupation (decreased mobility and pain), severe effects on sports, and moderate effects on chores, shopping, exercise, and recreation.  On the June 7, 2011 VA joints examination, it was noted that the Veteran's relevant left knee symptoms continued to include giving way, instability, pain, stiffness, weakness, incoordination, repeated effusions, and crepitus; his functional limitations related to his left knee included being able to stand for only 15 to 30 minutes (a drastic decrease from the August 2010 report) and to walk for only one-quarter of a mile (also a decrease from the August 2010 report); he used a brace on an intermittent but frequent basis; and his left knee disability (to include instability) resulted in significant effects on his usual occupation (decreased mobility and pain as in August 2010, plus problems with lifting and carrying), severe effects on sports, exercise (as opposed to moderate in August 2010), and recreation (as opposed to moderate in August 2010), moderate effects on chores and shopping, and mild effects on traveling (as opposed to none in August 2010).

The Board finds that the reduction in the rating from 10 to 0 percent, effective June 7, 2011, was not in accordance with the governing law and regulations and was not supported by the factual record, and therefore was improper.  Therefore, the Board finds that restoration of the prior 10 percent rating for instability of the left knee is warranted.

Withdrawal of Appeals

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a September 2013 written statement, the Veteran's representative (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking: (1) a compensable rating for bilateral hearing loss; (2) service connection for tinnitus; and (3) service connection for a back disability.  There remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The reduction of the rating for instability of the left knee from 10 to 0 percent, effective June 7, 2011, was improper, and restoration of a 10 percent rating is granted.

The appeals seeking a compensable rating for bilateral hearing loss, service connection for tinnitus, and service connection for a back disability are dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record reflects that the Veteran receives Social Security Administration (SSA) disability benefits based on a primary diagnosis of "other and unspecified arthropathies" (to include left knee disability).  While SSA records for the Veteran have been obtained, the decision awarding such benefits is not in the record and should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran was most recently afforded a VA examination to assess his service-connected left and right knee disabilities in January 2014.  At that time, range of motion measurements (to include for flexion and extension) were reported in degrees for both knees, instability testing was performed, and it was noted that he used a brace regularly.  A contemporaneous January 2014 VA treatment record (located in Virtual VA) noted that he was taking 7.5 milligrams of hydrocodone for knee pain at that time.  Thereafter, at his January 2015 hearing, the Veteran and his wife testified that the January 2014 VA examination was inadequate, alleging that the examiner only spent approximately five minutes with the Veteran and that the examiner did not use the proper tool to measure the range of motion of his knees.  Moreover, the Veteran testified that since the January 2014 examination, he is now using a walking stick and takes 10 milligrams of hydrocodone for knee pain.  Given these allegations of increased severity (at his January 2015 hearing), a contemporaneous examination to assess his knee disabilities is necessary.  In addition, ongoing reports of VA treatment must be secured, as well as any outstanding reports of any private treatment (as the Veteran testified with regard to a relevant August 2012 letter from his private orthopedist, Dr. Robbins, which is not currently of record).

The claim for a TDIU rating is inextricably intertwined with the increased rating claims on appeal, as the evidence received in connection with, and the determination on, such claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his service-connected knee disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to include the August 2012 letter and any other outstanding records from Dr. Robbins).  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for his service-connected knee disabilities since March 2014.

2.  Secure for the record the decision awarding the Veteran SSA disability benefits.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  After the development sought above is completed, arrange for an orthopedic examination of the Veteran to determine the severity of his service-connected left and right knee disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected left and right knee disabilities (and their degree of severity and impact on function).

(b)  Please specifically comment on the impact of the Veteran's service-connected left and right knee disabilities on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims for increased ratings for instability of the left knee, left knee early degenerative changes, and degenerative joint disease of the right knee, followed by the claim for a TDIU rating (after any further development indicated and in light of the determinations made on the increased rating issues, and including consideration of the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


